UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 FILED BY THE REGISTRANT ¨ FILED BY A PARTY OTHER THAN THE REGISTRANT x Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials x Soliciting Material Pursuant to § 240.14a-12 MRV COMMUNICATIONS, INC. (Name of Registrant as Specified In Its Charter) Value Investors for Change Spencer Capital Opportunity Fund, LP Spencer Capital Opportunity Fund II, LP Spencer Capital Offshore Opportunity Fund, Ltd.
